                Case 20-11218-MFW   Doc 2287-1     Filed 12/28/20   Page 1 of 5




                                       Exhibit A

                                       Stipulation




 AMERICAS 105689989

RLF1 24521364v.1
Case 20-11218-MFW   Doc 2287-1   Filed 12/28/20   Page 2 of 5
Case 20-11218-MFW   Doc 2287-1   Filed 12/28/20   Page 3 of 5
Case 20-11218-MFW   Doc 2287-1   Filed 12/28/20   Page 4 of 5
                 Case 20-11218-MFW       Doc 2287-1      Filed 12/28/20     Page 5 of 5



         In witness whereof, the Parties have caused this Stipulation to be executed in counterparts,

all as of the date hereof.



 Dated: December      W, 2020                         The Hertz Corporation, as Lessee


                                                        By: _______
                                                        WHITE & CASE LLP
                                                        Ronald K. Gorsich
                                                        rgorsich@whitecase.com

                                                        Counsel to the Debtors and
                                                        Debtors-in-Possession


                                                      Austin CONRAC, LLC, as Lessor




 AMERICAS l05658483                               4
